PER CURIAM.
This matter came on to be heard on the motion and the stipulation of the respective parties hereto by their counsel to enter an order vacating the judgment of the United States Board of Tax Appeals and to remand the cause with instructions to the United States Board of Tax Appeals *996to enter a judgment showing an additional deficiency in- tax, inclusive of interest, due from General Motors Corporation for the calendar year 1926 in the sum of $3,500,-000.
Upon due consideration of the said motion and stipulation it is ordered and adjudged by this court that the judgment of the United States Board of Tax Appeals be, and the same is hereby vacated, in so far as it affects the year 1926, with instructions to the United States Board of Tax Appeals to enter a judgment showing an additional deficiency in tax, inclusive of interest, due from General Motors Corporation, for the calendar year 1926, in the sum of $3,500,000.
It is further ordered by this court that a certified copy of this order be forthwith transmitted to the United States Board of Tax Appeals.